Citation Nr: 0205641	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for a skin disorder 
(exclusive of the veteran's service-connected tinea 
versicolor), to include as due to herbicide exposure in 
Vietnam.

3.  Entitlement to service connection for testicular cancer, 
to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in September 1988 and April 1999.  The 
Board remanded this case back to the RO for further 
development in June 1997, March 1998, and March 2001.  The 
development has been completed and the veteran's claims are 
ready for review by the Board.
 

FINDINGS OF FACT

1.  The veteran served in Vietnam and the veteran now has 
Type II diabetes mellitus.

2.  Tinea cruris is aggravated by the veteran's service-
connected diabetes mellitus.

3.  Testicular cancer was caused by the veteran's exposure to 
Agent Orange in Vietnam.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus may be presumed to have been 
incurred in service.  Pub. L. No. 107-103, § 201, 115 Stat. 
976 (2001) (to be codified as amended at 38 U.S.C. § 1116); 
38 C.F.R. § 3.307 (2001); 66 Fed. Reg. 23166-23169 (May 8, 
2001) (to be codified at 38 C.F.R. § 3.309(e)).

2.  Tinea cruris is aggravated by the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).

3.  Testicular cancer was incurred as a result of exposure to 
Agent Orange in service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 (2000) 
(codified at 38 U.S.C.A. § 5107).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The record indicates that there are possible pertinent 
private medical records in existence which have not been 
obtained.  These include medical records from the veteran's 
employment at the City of Sterling Water Department, referred 
to by the veteran at his December 2001 hearing before the 
undersigned Member of the Board.  However, considering the 
outcome of this decision, further development would not avail 
the veteran, or aid, in the Board's inquiry, and would only 
serve to unnecessarily delay a decision.  See Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Taking the outcome of this decision into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, 
the Board will proceed to a decision on the merits.

I.  Service Connection - Diabetes Mellitus

The veteran maintains that he is entitled to service 
connection for diabetes mellitus.  At the December 2001 
hearing before the undersigned Member of the Board, the 
veteran testified that he was exposed to Agent Orange during 
his Vietnam service.  He asserted that, while in Vietnam, 
emptied Agent Orange barrels were used for showers.  The 
veteran maintains that this exposure caused him to develop 
diabetes mellitus after service.  The record reveals that the 
veteran served in Vietnam during his Army service.  Private 
medical records dated from March to September 1990 indicate 
that the veteran had developed Type II diabetes mellitus.  
Subsequent medical records confirm that the veteran continues 
to have diabetes mellitus.    

The Board notes that VA has recently amended 38 CFR § 
3.309(e) by adding Type II diabetes mellitus to the list of 
diseases presumptively connected with exposure to Agent 
Orange in Vietnam.  See 66 Fed. Reg. 23166-69 (May 8, 2001).  
Effective July 9, 2001, 38 CFR § 3.309(e) provides for 
presumptive service connection for Type II diabetes mellitus 
if a veteran was exposed to an herbicide agent during active 
military duty even though there was no record of such disease 
during service.  

Effective December 27, 2001, a veteran who served in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Pub. L. No. 107-103, § 201, 115 Stat. 
976 (2001) (to be codified as amended at 38 U.S.C. § 1116). 

The evidence reveals that the veteran served in Vietnam for a 
period between January 9, 1962, and May 7, 1975.  As there is 
no evidence of record to the contrary, it is presumed he was 
exposed to Agent Orange during that service.  Competent 
clinical evidence of record establishes that the veteran 
developed Type II diabetes mellitus in 1990.  Hence, by 
operation of law, it is presumed that the veteran developed 
Type II diabetes mellitus as a result of exposure to Agent 
Orange while serving in Vietnam.  Accordingly, service 
connection for diabetes mellitus as a result of exposure to 
Agent Orange is warranted.


II.  Service Connection - Skin Disorder

The veteran maintains that he is entitled to service 
connection for various skin disorders.  The veteran's service 
medical records indicate that he was treated for tinea 
versicolor in January 1968.  The remainder of the service 
medical records, including the veteran's March 1969 discharge 
examination report is silent to any skin disorder.  No skin 
disability was noted on VA examination in November 1969.

A June 1977 private medical record indicates that the veteran 
had multiple pigmented changes over the thorax.  The 
diagnoses included tinea versicolor.  An August 1977 private 
medical record indicates that the veteran had tinea 
versicolor over the trunk and arm areas.  

On VA examination in June 1988 the veteran was noted to have 
numerous skin tags in the axilla and groin.  He was also 
noted to have a history of tinea versicolor on the chest, 
back, abdomen, shoulders and arms.

A May 1997 letter from a private dermatologist indicates that 
the veteran had been treated three times between August 1977 
and May 1997 for tinea versicolor.  The dermatologist noted 
that skin tags had been removed and that cryotherapy had been 
instituted for the actinic keratosis of the right hand.

The veteran was afforded a VA dermatological examination in 
May 1998.  The examiner indicated that the veteran had been 
noted to have tinea versicolor and skin tags, but no other 
skin problems in service.  Examination revealed three 
maculosquamous skin lesions on the left chest.  There was 
also some erythema on the veteran's midchest.  There were 11 
skin tags in the left axilla and 12 in the right.  There were 
also several skin tags in the groin area.  Also noted were 
dorsal hand dermatitis and a scaly rash between the fourth 
and fifth toes of both feet.  There was mild little toenail 
dystrophy.  The diagnoses included tinea versicolor which was 
noted to have begun in service.  The examiner also diagnosed 
skin tags which were related to service.  The diagnoses also 
included tinea pedis.  The examiner noted that the veteran 
had a groin eruption consistent with intertrigo.  The 
examiner finally diagnosed hand dermatitis which the examiner 
stated was not connected to military service in any way, 
shape or form.

A March 1999 statement from a private physician, M.R.E., 
D.O., indicates that the veteran had recurrent tinea cruris.  
Dr. M.R.E. noted that the veteran's tinea cruris disability 
worsened when the veteran's diabetes was not well controlled.

At the December 2001 hearing the veteran testified that he 
had a rash in his groin area.  He noted that medication would 
ease the symptoms for a couple of days.  He stated that then 
the rash would come right back, nothing would heal it.  The 
veteran further testified that he had itching in service 
which was different from his tinea versicolor.  He indicated 
that it was different because it appeared in his scrotal 
area.  The veteran further testified that his diabetic doctor 
had told him that if he used more insulin his rash would calm 
down.  The veteran reported that when he used more insulin as 
recommended by the doctor, the rash symptoms eased somewhat.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability; the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The May 1998 VA examination indicated that the veteran had 
tinea versicolor, tinea cruris, skin tags, hand dermatitis, 
and tinea pedis.  The veteran was granted service connection 
for tinea versicolor by rating action in February 1999.  
While the veteran was denied service connection for skin tags 
in the February 1999 rating decision, he did not appeal that 
denial.  Consequently, there are no issues of entitlement to 
service connection for tinea versicolor or skin tags 
currently before the Board.  

With respect to the veteran's tinea pedis there is no medical 
evidence of record that the veteran has tinea pedis as a 
result of service.  It was not shown in service, nor until 
many years after service, and the May 1998 VA examiner noted 
that the only indication of a relationship to service was the 
veteran's subjectively reported history.  The Board notes 
that as a layperson the veteran is not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The medical evidence of record does not link the veteran's 
current hand dermatitis to service.  Hand dermatitis was not 
shown during service and the May 1998 VA examiner 
specifically stated that the veteran's hand dermatitis was 
not related to service in any way shape or form.

The Board notes that a private physician stated in March 1999 
that the veteran's tinea cruris was aggravated by the 
veteran's diabetes disability.  The Board further notes that 
this is consistent with the veteran's testimony that his 
groin rash symptoms eases somewhat when he takes more 
insulin.  As noted above, the veteran is entitled to service 
connection for the incremental increase in severity of a non 
service-connected disability attributable to a service-
connected disability.  Allen supra.  Since the medical 
evidence reveals that the veteran's tinea cruris disability 
is aggravated by the veteran's service-connected diabetes 
mellitus, service connection for tinea cruris, to the extent 
of the aggravation, is warranted.  The Board further notes 
that tinea cruris encompasses groin manifestations noted as 
consistent with intertrigo in the May 1998 VA examination.

In light of the above, service connection for tinea cruris, 
including symptoms noted to be consistent with intertrigo, 
but no other skin condition, is warranted.


III.  Service Connection - Testicular Cancer

The veteran maintains that he developed testicular cancer due 
to exposure to Agent Orange in service.  As noted above, the 
veteran testified at the December 2001 hearing that he had 
been exposed to Agent Orange while serving in Vietnam.

Private medical records reveal that the veteran was found to 
have testicular cancer in June 1977.  The veteran underwent a 
right radical orchiectomy in June 1977.

The veteran submitted an April 1989 letter from M.D.D., D.O.  
Doctor M.D.D. stated that the veteran had been treated for 
seminoma which may have been associated with the veteran's 
exposure to Agent Orange during service.  Dr. M.D.D. stated 
that several germ cell tumors had been associated with 
contamination from Agent Orange.  He felt that there was a 
relationship between the veteran's development of the right 
testicular malignancy and exposure to Agent Orange.

The veteran's claims file was examined by a VA oncologist in 
February 1999.  The VA physician noted the veteran reported a 
history of exposure to Agent Orange in service, and 
clinically opined that herbicides like Agent Orange, 
containing dioxin, had been associated with numerous cancers, 
but had never been linked to germ cell tumors such as 
testicular carcinoma in humans.  It was further noted that 
testicular carcinoma is a rare cancer, and that most patients 
who have testicular cancer have no history of occupational 
risk factors.  The examiner concluded, however, that there 
was no way to determine if the veteran's Agent Orange 
exposure played any role in his testicular carcinoma, and 
commented that it was at least as likely as not that the 
veteran's carcinoma of the right testicle was unrelated to 
his exposure to Agent Orange.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no evidence that the veteran experienced testicular 
cancer in service or for more than seven years after 
discharge from service.  However, as noted above, the veteran 
has been presumed to have been exposed to Agent Orange during 
his Vietnam service.  Furthermore, in April 1989 a private 
physician expressed the opinion that the veteran developed 
right testicular malignancy as a result of exposure to Agent 
Orange.  Finally, in February 1999 a VA oncologist, after a 
review of the veteran's records, expressed an opinion that 
can be interpreted as indicating that the medical evidence is 
in equipoise as to whether the veteran's right testicle 
cancer was caused by exposure to Agent Orange.  A veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the 
Board finds, with resolution of doubt in veteran's favor, 
that the veteran developed right testicular cancer as a 
result of exposure to Agent Orange during service.  38 C.F.R. 
§ 3.102.  Service connection for testicular cancer is 
warranted.



ORDER

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to service connection for tinea cruris is 
granted.

Entitlement to service connection for testicular cancer is 
granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

